Exhibit 10.2.6.3




AMENDMENT ONE


TO


THE CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.




SUPPLEMENTAL RETIREMENT INCOME PLAN


(As Amended and Restated Effective January 1, 2009)


In accordance with resolutions adopted by the Board of Directors of Consolidated
Edison Transmission, Inc., (“CET”) on November 4, 2016 and the Board of
Directors of Consolidated Edison, Inc. and the Board of Trustees of Consolidated
Edison Company of New York, Inc. on November 17, 2016, approving CET’s adoption
of the Consolidated Edison Company of New York, Inc. Supplemental Retirement
Income Plan (the “Plan”), the undersigned hereby approves, effective as of
January 1, 2017, an amendment to the Plan, adding a new Appendix A and a
paragraph (a) thereunder as set forth below.


An “APPENDIX A (PARTICIPATING COMPANIES)” is hereby added to the Plan and
section (a) thereunder is added as follows:


(a) Consolidated Edison Transmission, Inc. shall become a Participating Company
in the Plan effective as of January 1, 2017, and its eligible employees shall be
subject to the same terms and conditions as other eligible employees of the
Plan.




IN WITNESS WHEREOF, the undersigned has executed this instrument this 22 day of
December, 2016.






                    
/s/ Richard Bagwell
Plan Administrator, and Vice President -
Human Resources
Consolidated Edison Company of New York, Inc.





